Suit by appellees against appellant upon a beneficiary certificate issued by the Sovereign Camp, Woodmen of the World, upon the life of one William E. Blanks, dated March 4, 1916. Blanks was accidentally killed on June 7, 1919. The cause was tried upon the plea of general issue and special pleas setting up default in the payment of dues by Blanks, and that he was thereby suspended, and that the certificate became null and void under the laws of the order. There was verdict and judgment for the plaintiff, from which the defendant has prosecuted this appeal.
The evidence is without dispute that both the April and May assessments of the year 1919 had not been paid by Blanks. Under the laws of the order the dues were payable the 1st day of each month, and if not paid by the 1st day of the following month the member was held suspended — the constitution and bylaws thereof providing that "during such suspension his beneficiary certificate shall be void." There are other provisions in regard to reinstatement not necessary to mention, as there is no contention any effort was made for reinstatement. Many of the provisions of the constitution and by-laws of this organization are found set out in Sovereign Camp, W. O. W., v. Adams, 204 Ala. 667, 86 So. 737 and need no restatement here. Without more, therefore, under the undisputed proof above referred to, the plaintiffs could not recover. Sov. Camp, v. Gay, 207 Ala. 610, 93 So. 559.
To avoid this result, as is disclosed in the opinion of Justice MILLER, to whom the cause was originally assigned, the plaintiffs rely upon a private agreement claimed to have been entered into between Blanks, the insured, and one Garrison, the clerk of the local camp. There was evidence tending to show that insured sold to Garrison a cow at $75, and the evidence for the plaintiffs tends to show that Garrison agreed to meet the installments of assessments upon this certificate as they fell due; to use in substance, the language of one of the witnesses, he assumed the payment thereof. It was without dispute, however, that this was purely a personal matter and a personal debt, in which the defendant order was without interest, and of which it had no notice. The evidence in regard to this private transaction and agreement was strenuously objected to by the defendant, but the objection was overruled. In this the court erred. The clerk of the local camp had no authority to *Page 450 
accept the payment of dues in merchandise, chattels, or choses in action, but only in money. 31 Cyc. 1371. The constitution and by-laws contemplated the payment of these dues in money only. The local clerk had no authority to waive these provisions of the constitution and by-laws of the order. W. O. W. v. Maynor, 206 Ala. 176, 89 So. 751; Sov. Camp v. Gay, supra; Sov. Camp v. Tucker, 206 Ala. 562, 90 So. 801; Sov. Camp v. Allen, 206 Ala. 41, 89 So. 58.
The agreement of the local clerk to pay these assessments as they fell due was not binding upon the order. There is no pretense that the defendant order, knew of or acquiesced in any such agreement, and nothing upon which could rest either the doctrine of estoppel or ratification. The Court of Civil Appeals of Texas in Sov. Camp v. Wagnon, 164 S.W. 1082, speaking to a question analogous to this phase of the case, said:
"It was no defense that the clerk of the local camp agreed to pay the assessments when due, or notify Mrs. Wagnon in case he should decide not to do so, because under the by-laws of said order he had no authority to do that. Besides this, it does not appear that the Sovereign Camp had any notice of any such agreement on his part. Such an agreement, if any, in the absence of such notice, was not binding upon the order."
The majority of the court therefore are of the opinion that the evidence in regard to this private agreement was subject to the objections interposed thereto, and that under the undisputed proof the defendant was entitled to the affirmative charge.
Let the judgment be reversed, and the cause remanded.
Reversed and remanded.
ANDERSON, C. J., and McCLELLAN, SAYRE, SOMERVILLE, GARDNER, and THOMAS, JJ., concur.